Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 03/10/2022 has been considered.
Claims 1, 14, and 21 are amended. Claims 1-8 and 10-23 remain pending in this application and an action on the merits follow.
Applicant’s response by virtue of amendment to claims has overcome the Examiner’s rejection under 35 USC § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation includes ”the facility attributes …including a plurality of possible pathways…”. The specification supports examples of facility attribute data that may be useful for making processing route decisions include one or more storage area types, availability of storage, size of openings in equipment and between rooms; types of conveyors utilized, weight limits of equipment, types of automated equipment utilized, and availability of temperature and/or humidity controlled storage (paragraph 96). However, the specification does not describe the facility attributes …including a plurality of possible pathways. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation includes ”the facility attributes …including a plurality of possible pathways…”. The specification supports examples of facility attribute data …include types of conveyors utilized, types of automated equipment utilized (paragraph 96). However, the specification does not describe the facility attributes …including a plurality of possible pathways. Therefore, the pathways is not clear to the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0352000 to Bender et al., in view U.S. Patent Application Publication No. 2018/0174101 to Mattingly et al.
With regard to claim 1, Bender discloses a method of managing item handling within a retail enterprise supply chain including a plurality of distribution facilities, the method comprising: 
capturing item attributes of a first item at a first distribution facility (Fig. 1 and 2, paragraphs 22 and 28, Examiner notes that manufactures can be considered as a first distribution facility. Whenever a new manufactured item is created/manufactured, the new manufactured item/product can be created with a unique product identifier and product attributes and stored in a manufacture database); 
communicating the item attributes of the first item to a centralized item attribute database for storage (Fig. 1-2, paragraphs 14-16 and 22, Examiner notes that the item attribute records are communicated/transferred/shared between local database and cloud database); and 
generating a first set of routing information for the first item and first distribution facility based on the item attributes of the first item and facility attributes of the first distribution facility (Fig. 2, Fig. 4, paragraphs 12, 22, 55, 57, and 59-60).
However, Bender does not disclose a plurality of distribution facilities each having respective facility attributes, the facility attributes of each distribution facility including a respective plurality of possible pathways through the respective distribution facility, each of the distribution facilities including facility attributes including at least one respective type of transport equipment associated with each of the possible pathways, each type of transport equipment being configured to sort or transport items along the respective pathway; analyzing, at the first distribution facility, the item attributes of the first item and the facility attributes of the first distribution facility to select one of the possible pathways of the first distribution facility based at least in part on the at least one type of transport equipment associated with each possible pathway that is compatible with the first item, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; generating a first set of routing information for the first item and the first distribution facility based on the selected pathway through the first distribution facility, the first set of routing information including the type of transport equipment associated with the selected pathway; and communicating the first set of routing information for the first item to an automated handling system that controls movement of items within the distribution facility to ensure that the first item follows the first set of routing information. 
However, Mattingly teaches a plurality of distribution facilities each having respective facility attributes, the facility attributes of each distribution facility including a respective plurality of possible pathways through the respective distribution facility, each of the distribution facilities including facility attributes including at least one respective type of transport equipment associated with each of the possible pathways, each type of transport equipment being configured to sort or transport items along the respective pathway; analyzing, at the first distribution facility, the item attributes of the first item and the facility attributes of the first distribution facility to select one of the possible pathways of the first distribution facility based at least in part on the at least one type of transport equipment associated with each possible pathway that is compatible with the first item, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; generating a first set of routing information for the first item and the first distribution facility based on the selected pathway through the first distribution facility, the first set of routing information including the type of transport equipment associated with the selected pathway; and communicating the first set of routing information for the first item to an automated handling system that controls movement of items within the distribution facility to ensure that the first item follows the first set of routing information (paragraphs 30-31, 41, 43, 54, 65, and 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bender to include, a plurality of distribution facilities each having respective facility attributes, the facility attributes of each distribution facility including a respective plurality of possible pathways through the respective distribution facility, each of the distribution facilities including facility attributes including at least one respective type of transport equipment associated with each of the possible pathways, each type of transport equipment being configured to sort or transport items along the respective pathway; analyzing, at the first distribution facility, the item attributes of the first item and the facility attributes of the first distribution facility to select one of the possible pathways of the first distribution facility based at least in part on the at least one type of transport equipment associated with each possible pathway that is compatible with the first item, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; generating a first set of routing information for the first item and the first distribution facility based on the selected pathway through the first distribution facility, the first set of routing information including the type of transport equipment associated with the selected pathway; and communicating the first set of routing information for the first item to an automated handling system that controls movement of items within the distribution facility to ensure that the first item follows the first set of routing information, as taught in Mattingly, in order to use automated totes to retrieve merchandise from assigned storage locations in the packing plan and deliver the merchandise to handling areas in the distribution center (Mattingly, paragraph 4).
With regard to claim 2, Bender discloses generating a second set of routing information for the first item and a second distribution facility, the second distribution facility having different facility attributes than the first distribution facility (Fig. 2, Fig. 4, paragraphs 12 and 59-60).  
With regard to claim 3, Bender discloses generating a second set of routing information based on the receipt of the first item at a second distribution facility without requiring capture of item attributes of the first item at the second distribution facility (Fig. 2, Fig. 4, paragraphs 12 and 59-60).  
With regard to claim 13, Bender discloses the first set of routing information is generated by: accessing the item attributes of the first item; determining handling requirements for the first item based on the item attributes; accessing facility attributes of the first distribution facility; analyzing the item attributes of the first item and the facility attributes of the first distribution facility to determine the first set of routing information; and outputting the first set of routing information to a user computing device for display to a user (Fig. 2, Fig. 4, paragraphs 12, 22, 55, 57, and 59-60).  
With regard to claim 23, Bender discloses generating a second set of routing information for a second item and the first distribution facility; and outputting the second set of routing information to a user computing device to display instructions to a user of how the first item is to be handled and routed (Fig. 2, Fig. 4, paragraphs 12 and 59-60).
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0352000 to Bender et al., in view U.S. Patent Application Publication No. 2018/0174101 to Mattingly et al., and further in view of U.S. Patent No. 8,401,975 to Tian et al.
With regard to claim 4, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose at least some of the item attributes are captured using a dimensioner in communication with a computing device.  
However, Tian teaches at least some of the item attributes are captured using a dimensioner in communication with a computing device (a product dimension correction system may be configured to recommend measuring one or more items, to automatically cause the item(s) to be measured (e.g., by sending instructions to automated picking and/or dispatching equipment to transport the items to a measurement station), col. 14, lines 61-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, at least some of the item attributes are captured using a dimensioner in communication with a computing device, as taught in Tian, in order to ensure that appropriate containers are used and to minimize costs and to protect the item contents (Tian, col. 1, lines 27-30).
With regard to claim 5, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose at least some of the item attributes are captured by receiving input through a graphical user interface displayed on a computing device.  
However, Tian teaches at least some of the item attributes are captured by receiving input through a graphical user interface displayed on a computing device (a product dimension correction system may be configured to recommend measuring one or more items, to automatically cause the item(s) to be measured (e.g., by sending instructions to automated picking and/or dispatching equipment to transport the items to a measurement station). the method may include updating any stored item dimension values with values obtained by measuring the item(s), as in 360. An agent may provide feedback to the product dimension correction system in a variety of ways including, but not limited to, by scanning a container used, entering container, portal, or path information through a terminal or other input/output device serving to input data to the product dimension correction system, col. 14, lines 14-22, col. 14, lines 61-col. 15, lines 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, at least some of the item attributes are captured by receiving input through a graphical user interface displayed on a computing device, as taught in Tian, in order to ensure that appropriate containers are used and to minimize costs and to protect the item contents (Tian, col. 1, lines 27-30).
With regard to claim 6, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose receiving a first identifier associated with the first item; locating a record matching the first identifier in a local item attribute database at the first facility; and updating item attribute information for the first item in the local item attribute database.  
However, Tian teaches receiving a first identifier associated with the first item; locating a record matching the first identifier in a local item attribute database at the first facility; and updating item attribute information for the first item in the local item attribute database (a product dimension correction system may automatically receive or capture an identifier of an item when it is placed in a container. A container recommender may also include program instructions configured to retrieve currently stored item dimensions of any of the items in the item package, in some embodiments. As described above, these dimensions may be retrieved from a table, database, or other data structure, such as Table 1 illustrated above.  It may also be configured to update one or more tables, databases, or other data stores of parameters associated with items and containers in a materials handling facility in response to receiving measured item dimension values and/or other inputs. For example, the dimension correction manager may be configured to update one or more item dimension values, ranges, or confidence levels in response to determining a packaging incongruity and/or measuring an item included in an item package for which a packaging incongruity was detected. Item and container dimension values may be stored in one or more tables, databases, or other data structures maintained on one or more computing system nodes within a materials handling facility and/or remote computing system nodes configured to communicate with the operations of the materials handling facility. Examiner notes that data storage of a local computing device operated in a distribution facility can be considered as a local database, Fig. 8-9 and Fig. 12, col. 8, lines 31-44, col. 30, lines 8-18, col. 39, lines 45-51, col. 40, lines 20-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving a first identifier associated with the first item; locating a record matching the first identifier in a local item attribute database at the first facility; and updating item attribute information for the first item in the local item attribute database, as taught in Tian, in order to ensure that appropriate containers are used and to minimize costs and to protect the item contents (Tian, col. 1, lines 27-30).
With regard to claim 7, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose receiving a first identifier associated with the first item; creating a record for the first item in a local item attribute database at the first facility; and recording item attribute information for the first item in the local item attribute database with the first identifier (Fig. 1 and 2, paragraphs 22 and 28).  
However, Tian teaches receiving a first identifier associated with the first item; creating a record for the first item in a local item attribute database at the first facility; and recording item attribute information for the first item in the local item attribute database with the first identifier (Examiner notes that data storage of a local computing device operated in a distribution facility can be considered as a local database, Fig. 8-9 and Fig. 12, col. 8, lines 31-44, col. 30, lines 8-18, col. 39, lines 45-51, col. 40, lines 20-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, receiving a first identifier associated with the first item; creating a record for the first item in a local item attribute database at the first facility; and recording item attribute information for the first item in the local item attribute database with the first identifier, as taught in Tian, in order to ensure that appropriate containers are used and to minimize costs and to protect the item contents (Tian, col. 1, lines 27-30).
With regard to claim 8, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the attributes of the first item are stored in a local item attribute database at the first distribution facility, and wherein the method further comprises synchronizing the attributes of the first item between the centralized item attribute database and a plurality of local item attribute databases at a plurality of distribution facilities.  
However, Tian teaches the attributes of the first item are stored in a local item attribute database at the first distribution facility, and wherein the method further comprises synchronizing the attributes of the first item between the centralized item attribute database and a plurality of local item attribute databases at a plurality of distribution facilities (In the example illustrated in FIG. 8, data store 500 may be a data store located within the materials handling facility itself and accessed by the various operations of the facility. In this example, data store 500 may be configured to determine which, if any, item dimension values may be inaccurate and to provide a list of items to be measured.  In another embodiment, corrected item dimensions may be provided to a remote data store by data store 500 and these may be distributed to other materials handling facilities configured to exchange information with the remote data store. Examiner notes that data storage of a local computing device operated in a distribution facility can be considered as a local database, Fig. 8-9 and Fig. 12, col. 8, lines 31-44, col. 30, lines 8-18, col. 3, lines 57-62, col. 31, lines 59-63, col. 39, lines 45-51, col. 40, lines 20-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the attributes of the first item are stored in a local item attribute database at the first distribution facility, and wherein the method further comprises synchronizing the attributes of the first item between the centralized item attribute database and a plurality of local item attribute databases at a plurality of distribution facilities, as taught in Tian, in order to ensure that appropriate containers are used and to minimize costs and to protect the item contents (Tian, col. 1, lines 27-30).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0352000 to Bender et al., in view U.S. Patent Application Publication No. 2018/0174101 to Mattingly et al., in view of U.S. Patent Application Publication No. 2020/0372444 to Ferreira et al.
With regard to claim 10, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the synchronization is accomplished by: communicating the item attribute data stored in a master record for the first item from the centralized item attribute database to an update communicator; checking the update communicator for updates to item attribute data; retrieving updated item attribute data including updated item attribute data for the first item from the update communicator; and storing the updated attribute data for the first item in the local item attribute database at a second of the distribution facilities.  
However, Ferreira teaches the synchronization is accomplished by: communicating the item attribute data stored in a master record for the first item from the centralized item attribute database to an update communicator; checking the update communicator for updates to item attribute data; retrieving updated item attribute data including updated item attribute data for the first item from the update communicator; and storing the updated attribute data for the first item in the local item attribute database at a second of the distribution facilities (The mobile devices only download state changes and the context in which the state changed from the central server to the mobile device. At block 360, the method 300 may optionally include receiving an update data set from the server, the update data set including changes/differentials to the local state database. In an aspect, for example, the synchronization component 142 may execute the communications component 240 to receive an update data set from the server, the update data set including changes/differentials to the local state database. Examiner notes that the downlink product update data set can be transmitted to be stored in a second wireless device which is located in another facility, which is considered as “storing the updated attribute data for the first item in the local item attribute database at a second of the distribution facilities”, Paragraphs 26-29 and 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the synchronization is accomplished by: communicating the item attribute data stored in a master record for the first item from the centralized item attribute database to an update communicator; checking the update communicator for updates to item attribute data; retrieving updated item attribute data including updated item attribute data for the first item from the update communicator; and storing the updated attribute data for the first item in the local item attribute database at a second of the distribution facilities, as taught in Ferreira, in order to synchronize items data between a wireless device and a server (Ferreira, abstract).
With regard to claim 11, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose recording data updating activity in an activity tracking data within the centralized item attribute database; and archiving information from landing table to a landing table archive within the centralized item attribute database after 2 to 14 days.  
However, Ferreira teaches recording data updating activity in an activity tracking data within the centralized item attribute database; and archiving information from landing table to a landing table archive within the centralized item attribute database after 2 to 14 days (For example, the configuration profile may indicate that only data elements that for tracking the location of an article should be included. Accordingly, for example, the profile component 230 may determine to include a timestamp, location, and identifier of the article, but may exclude a signal power. The profile component 230 may store a subset of the EPC tag data set as an update data set. The communications component 240 may wirelessly transmit the update data set when a connection is available and based on the configuration profile. The master database component 154 may manage a master product state database 290 that includes state information of an inventory based on updates from multiple RFID readers 140. The master database component 154 may synchronize each of the multiple RFID readers 140 to the master product state database 290 by transmitting updates. Examiner notes that data archiving in the database is the practice of identifying data that is no longer active and moving it out into long-term storage system is a well-known data processing process for the database, Fig. 2, Paragraphs 32-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, recording data updating activity in an activity tracking data within the centralized item attribute database; and archiving information from landing table to a landing table archive within the centralized item attribute database after 2 to 14 days, as taught in Ferreira, in order to synchronize items data between a wireless device and a server (Ferreira, abstract).
With regard to claim 12, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the attributes of the first item are communicated to a centralized item attribute database by: searching a local item attribute database for item records that have been modified; 33Attorney Docket No. 16386.0105US01 / Target Ref. No. 201900264inserting updated item attribute data into a landing table of the centralized item attribute database; and updating a master table of the centralized item attribute database with item attribute data from the landing table.  
However, Ferreira teaches the attributes of the first item are communicated to a centralized item attribute database by: searching a local item attribute database for item records that have been modified; 33Attorney Docket No. 16386.0105US01 / Target Ref. No. 201900264inserting updated item attribute data into a landing table of the centralized item attribute database; and updating a master table of the centralized item attribute database with item attribute data from the landing table (For example, the configuration profile may indicate that only data elements that for tracking the location of an article should be included. Accordingly, for example, the profile component 230 may determine to include a timestamp, location, and identifier of the article, but may exclude a signal power. The profile component 230 may store a subset of the EPC tag data set as an update data set. The communications component 240 may wirelessly transmit the update data set when a connection is available and based on the configuration profile, Fig. 2, Paragraphs 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the attributes of the first item are communicated to a centralized item attribute database by: searching a local item attribute database for item records that have been modified; 33Attorney Docket No. 16386.0105US01 / Target Ref. No. 201900264inserting updated item attribute data into a landing table of the centralized item attribute database; and updating a master table of the centralized item attribute database with item attribute data from the landing table, as taught in Ferreira, in order to synchronize items data between a wireless device and a server (Ferreira, abstract).
Claims 14, 15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0352000 to Bender et al., in view U.S. Patent Application Publication No. 2018/0174101 to Mattingly et al., and further in view of U.S. Patent Application Publication No. 2020/0372444 to Ferreira et al.
With regard to claim 14, Bender discloses a system for managing handling of items within a retail enterprise supply chain including a plurality of distribution facilities, the system comprising: 
a centralized item attribute database for the retail enterprise supply chain (Fig. 1 and 2, paragraphs 22 and 28); 
a plurality of local item attribute databases at a plurality of distribution facilities, each distribution facility including a respective one of the local item attribute databases, the plurality of distribution facilities including a first distribution facility and a second distribution facility (Fig. 1 and 2, paragraphs 22 and 28, Product specification database 135 resides on one or more computing devices or servers (not depicted in FIG. 1). Examiner notes that manufactures, distributors, and suppliers can be considered as a plurality of distribution facilities. Product specification database in the manufactures, distributors, and suppliers can be considered as “a plurality of local item attribute databases”); 
a facility attribute database comprising facility attribute data for the plurality of distribution facilities (Fig. 1, paragraph 16, server 120A at the supplier includes shipping manifest database 125A while server 120B at the receiving location includes delivery control program 122, shipping manifest database 125B and storage space database 127. In various embodiments, although not depicted in FIG. 1, server 120A also includes a storage space database 127. Examiner notes that storage space database in different distribution facilities can be considered as “a facility attribute database”); 
an item attribute management system executing on a computing device, the item attribute management system comprising a processing device and a memory device comprising instructions that, when executed by the processing device, cause the item attribute management system to: receive input of item identifiers associated with items at a first distribution facility; receive item attribute data for the items; store the item attribute data in the local item attribute database at the first distribution facility (Fig. 1 and 2, paragraphs 22 and 28, Product specification database 135 is a database that stores product specifications, including, for example, environmental conditions for handling and storage of each product, product attributes (e.g., product size), shipping container sizes and the quantity of product associated with each shipping container size. Product specification database 135 resides on one or more computing devices or servers (not depicted in FIG. 1). Examiner notes that manufactures can be considered as a first distribution facility. Whenever a new manufactured item is created/manufactured, the new manufactured item/product can be created with a unique product identifier and product attributes and stored in a manufacture database); and 
an item handling pathfinder executing on a computing device, the item handling pathfinder comprising a processing device and a memory device comprising instruction that, when executed by the processing device, cause the item handling pathfinder to: access item attribute data for a first item from the local item database at the first facility; determine handling requirements for the first item based on the item attribute data; access facility attribute data for the first distribution facility; analyze the item attribute data for the first item and the facility attribute data for the first distribution facility to determine a first set of routing information (Fig. 2, Fig. 4, paragraphs 12, 22, 55, 57, and 59-60).  
However, Bender does not disclose retrieve the item attribute data from the local item attribute database at the first distribution facility;34Attorney Docket No. 16386.0105US01 / Target Ref. No. 201900264 insert the item attribute data into a landing table of a centralized item attribute database; update a master table of the centralized item attribute database with the item attribute data from the landing table; push the item attribute data stored in the master table from the centralized item attribute database to an update communicator; automatically retrieve the item attribute data from update communicator; automatically determine the second distribution facility is a valid distribution facility for the first item; and automatically store the item attribute data in the local item attribute database at a second distribution facility; a plurality of distribution facilities each having respective facility attributes data; the facility attribute data of each distribution facility including a respective plurality of possible pathways through the respective distribution facility, the facility attribute data of each of the distribution facilities also including at least one respective type of transport equipment associated with each of the possible pathways; a first set of routing information including a selection of one of the possible pathways of the first distribution facility based at least in part on the at least one type of transport equipment associated with each possible pathway that is compatible with the first item, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; and communicate the first set of routing information for the first item to the automated handling system that controls movement of items within the first distribution facility to ensure that the first item follows the first set of routing information.
However, Ferreira teaches retrieve the item attribute data from the local item attribute database at the first distribution facility;34Attorney Docket No. 16386.0105US01 / Target Ref. No. 201900264 insert the item attribute data into a landing table of a centralized item attribute database; update a master table of the centralized item attribute database with the item attribute data from the landing table; push the item attribute data stored in the master table from the centralized item attribute database to an update communicator; automatically retrieve the item attribute data from update communicator; automatically determine the second distribution facility is a valid distribution facility for the first item; and automatically store the item attribute data in the local item attribute database at a second distribution facility ( The profile component 280 may determine that a local state database of a second wireless device should be updated based on the master product state database 290 and a configuration profile of the second wireless device. For example, based on the configuration profile of the second wireless device, the profile component 280 may determine that an update to the master product state database 290 by the first wireless device should be pushed to the second wireless device. Examiner notes that the downlink product update data set can be transmitted to be stored in a second wireless device which is located in another facility, which is considered as “automatically store the item attribute data in the local item attribute database at a second distribution facility”, Fig. 2, abstract, Paragraphs 26-29, 32-35 and 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bender to include, retrieve the item attribute data from the local item attribute database at the first distribution facility;34Attorney Docket No. 16386.0105US01 / Target Ref. No. 201900264 insert the item attribute data into a landing table of a centralized item attribute database; update a master table of the centralized item attribute database with the item attribute data from the landing table; push the item attribute data stored in the master table from the centralized item attribute database to an update communicator; automatically retrieve the item attribute data from update communicator; automatically determine the second distribution facility is a valid distribution facility for the first item; and automatically store the item attribute data in the local item attribute database at a second distribution facility, as taught in Ferreira, in order to synchronize items data between a wireless device and a server (Ferreira, abstract).
However, Mattingly teaches a plurality of distribution facilities each having respective facility attributes data; the facility attribute data of each distribution facility including a respective plurality of possible pathways through the respective distribution facility, the facility attribute data of each of the distribution facilities also including at least one respective type of transport equipment associated with each of the possible pathways; a first set of routing information including a selection of one of the possible pathways of the first distribution facility based at least in part on the at least one type of transport equipment associated with each possible pathway that is compatible with the first item, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; and communicate the first set of routing information for the first item to the automated handling system that controls movement of items within the first distribution facility to ensure that the first item follows the first set of routing information (paragraphs 30-31, 41, 43, 54, 65, and 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bender to include, a plurality of distribution facilities each having respective facility attributes data; the facility attribute data of each distribution facility including a respective plurality of possible pathways through the respective distribution facility, the facility attribute data of each of the distribution facilities also including at least one respective type of transport equipment associated with each of the possible pathways; a first set of routing information including a selection of one of the possible pathways of the first distribution facility based at least in part on the at least one type of transport equipment associated with each possible pathway that is compatible with the first item, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; and communicate the first set of routing information for the first item to the automated handling system that controls movement of items within the first distribution facility to ensure that the first item follows the first set of routing information, as taught in Mattingly, in order to use automated totes to retrieve merchandise from assigned storage locations in the packing plan and deliver the merchandise to handling areas in the distribution center (Mattingly, paragraph 4).
With regard to claim 15, Bender discloses the pathfinder is further configured to: access handling requirements for the first item; access facility attributes of the second distribution facility; analyze the item attribute data of the first item and the facility attribute data of the second distribution facility to determine a second set of routing information; and output the second set of routing information to a computing device at the second distribution facility (Fig. 2, Fig. 4, paragraphs 12, 22, 55, 57, and 59-60).  
With regard to claim 18, Bender substantially discloses the claimed invention, however, Bender does not disclose the item attribute management system further comprises an application programming interface in communication with the master table of the centralized item attribute database, the application programming interface operating to provide item attribute data to external computing services within the retail enterprise supply chain.  
However, Ferreira teaches the item attribute management system further comprises an application programming interface in communication with the master table of the centralized item attribute database, the application programming interface operating to provide item attribute data to external computing services within the retail enterprise supply chain (In an aspect, an inventory management system 150 may collect information from RFID readers 140 to manage an inventory of one or more retail locations. For example, the inventory management system 150 may be provided as a web application hosted on a server 152 that allows multiple RFID readers 140, 144 to update an inventory database. These techniques alleviate this problem with an efficient data transfer methodology between the mobile device and the central server which is the main repository for all store item data. An application running on the RFID reader 140 and server 152 may enforce an offline first strategy to enable continuous operation of the mobile device retail store applications even in situations where there is limited connectivity to a central server. To achieve this, the application may maintain state persistence by keeping track of state changes for all relevant data elements on any given device and other devices that operate in conjunction with this device that influences its scope of activity (e.g., within a store)., Paragraphs 24, 26-29 and 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bender to include, the item attribute management system further comprises an application programming interface in communication with the master table of the centralized item attribute database, the application programming interface operating to provide item attribute data to external computing services within the retail enterprise supply chain, as taught in Ferreira, in order to synchronize items data between a wireless device and a server (Ferreira, abstract).
With regard to claim 19, Bender discloses facility attribute data comprises one or more of storage area types, availability of storage, types of conveyors utilized, size of openings, weight limits of equipment, and types of automated equipment utilized (paragraph 19).  
With regard to claim 20, Bender discloses the item attribute data comprises one or more of eachability, stackability, squishability, weight, height, length, width, volume, expiration date, fragility, gift wrap eligibility, packaging requirements, and storage requirements (paragraph 22).  
With regard to claim 21, Bender discloses a non-transitory computer-readable storage medium comprising computer- executable instructions which, when executed by a computing system of a retail enterprise supply chain, cause the computing system to perform a method of managing item attribute data, the method comprising: 
capturing attributes of a first item at a first distribution facility by: receiving input of an item identifier; ascertaining that the first item is being received for the first time in the retail enterprise supply chain using the item identifier; creating a new item record for the first item in a local database at the first distribution facility, the new item record being associated with the item identifier; 36Attorney Docket No. 16386.0105US01 / Target Ref. No. 201900264receiving input of item attributes for the first item; and storing the item attributes for the first item in the new item record (Fig. 1 and 2, paragraphs 22 and 28, Product specification database 135 is a database that stores product specifications, including, for example, environmental conditions for handling and storage of each product, product attributes (e.g., product size), shipping container sizes and the quantity of product associated with each shipping container size. Product specification database 135 resides on one or more computing devices or servers (not depicted in FIG. 1). Examiner notes that manufactures can be considered as a first distribution facility. Whenever a new manufactured item is created/manufactured, the new manufactured item/product can be created with a unique product identifier and product attributes and stored in a manufacture database);  
generating a first set of routing information for the first item and the first distribution facility by: accessing the item attributes of the first item; determining handling requirements for the first item based on the item attributes of the first item; accessing facility attributes of the first distribution facility; 37Attorney Docket No. 16386.0105US01 / Target Ref. No. 201900264 analyzing the item attributes of the first item and the facility attributes of the first distribution facility to determine the first set of routing information; and outputting the first set of routing information to a computing device (Fig. 2, Fig. 4, paragraphs 12, 22, 55, 57, and 59-60, Product specification database 135 is a database that stores product specifications, including, for example, environmental conditions for handling and storage of each product, product attributes. FIG. 3. Delivery control program 122 using product specifications extracted from product specification database 135 creates shipping manifest 410 for product delivery to retailer XYZ at Center City, N.J. (e.g., location of retailer XYZ). Delivery control program 122 sends shipping manifest 410 to shipping manifest database 425B at retailer XYZ at server 420A. In an embodiment, delivery control program 122 sends the shipping manifest to smart phone 440 with truck 450. Delivery control program 122 may extract from shipping manifest 410 information to determine the amount of space required for storing the three cases of bananas and the ten cases of lettuce. Delivery control program 122 may send the required amount of storage space for each product (e.g., 12 cubic feet of storage space for three cases of bananas and 45 cubic feet of storage space for 10 cases of lettuce) to storage management system 426. Storage management system 426 may be an automated storage control system that monitors, allocates and directs creation and management of storage space in retailer XYZ. In an embodiment, storage management system 426 includes shipping manifest database 125B. Examiner notes that routing information between any suppliers, manufactures, distributors, and retailers can be considered as a first set of routing information); 
generating a second set of routing information for the first item and the second distribution facility by: accessing the handling requirements for the first item; accessing facility attributes of the second distribution facility; analyzing the item attributes of the first item and the facility attributes of the second distribution facility to determine the second set of routing information; and outputting the second set of routing information to a computing device at the second distribution facility (Fig. 2, Fig. 4, paragraphs 12 and 59-60, Using the extracted information on amount of space and environmental conditions for the cases of bananas and lettuce, delivery control program 122 determines that two storage spaces are required with two different environmental conditions. Delivery control program 122 queries storage management system 426 at retailer XYZ for availability of storage space with the required environmental conditions (e.g., amount of space, locations that provide environmental conditions of various storage areas). Storage management system 426 is known storage management system as may be used in a warehouse, associated with a manufacturing environment, at a retailer or the like. Storage management system 426 may determine that refrigerator compartment 11A in refrigerator 460 has the required amount of storage space (e.g., 45 cubic feet) and is at the required temperature (e.g., 45 to 55 degrees Fahrenheit) for the ten cases of lettuce and returns the location of the identified storage space to delivery control program 122. Additionally, storage management system 426 determines that refrigerator compartment 12A is empty and has the required amount of space (e.g., 12 cubic feet) for the three cases of bananas and sends the location of refrigerator compartment 12A back to delivery control program 122. Examiner notes that routing information between any suppliers, manufactures, distributors, and retailers can be considered as a second set of routing information. Embodiments of the present invention include using, at least, information extracted from a shipping manifest and one or more databases to determine the environmental conditions required for storing an environmentally sensitive product, in addition to determining the quantities of the environmentally sensitive products for delivery, one or more sizes of shipping containers used to deliver the environmentally sensitive product and a shipping container identification for each shipping container of the environmentally sensitive product for delivery at a receiving location).  
However, Bender does not disclose communicating the item attributes of the first item to a centralized item attribute database for storage by: searching local item attribute databases at a plurality of distribution facilities for item records that have been modified, the plurality of distribution facilities including the first distribution facility; inserting item attribute data into a landing table of the centralized item attribute database; updating a master table of the centralized item attribute database with the item attribute data from the landing table; and recording data updating activity in an activity tracking table within the centralized item attribute database; communicating the item attribute data for the first item to a second distribution facility by: pushing the item attribute data stored in the master table for the first item from the centralized item attribute database to an update communicator; automatically retrieving item attribute data including the item attribute data for the first item from the update communicator; automatically determine the second distribution facility is a valid distribution facility for the first item; and automatically and storing the item attribute data for the first item in the local item attribute database at the second distribution facility; the facility attributes of the first distribution facility including a plurality of possible pathways through the first distribution facility, the facility attributes of the first distribution facility also including at least one respective type of transport equipment associated with each of the possible pathways; the first set of routing information including selecting one of the possible pathways through the first distribution facility based on what is available at the first distribution facility and is compatible with the first item, the first set of routing information including the type of transport equipment associated with the selected pathway, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; outputting the first set of routing information to the automated handling system at the first distribution facility to that controls movement of items within the distribution facility to ensure that the first item follows the first set of routing information; the facility attributes of the second distribution facility including a plurality of possible pathways through the second distribution facility, the facility attributes of the second distribution facility also including at least one respective type of transport equipment associated with each of the possible pathways; and the second set of routing information including 9U.S. Patent Application No. 16/687,064 selecting one of the possible pathways through the second distribution facility based on what is available at the second distribution facility and is compatible with the first item, wherein the type of transport equipment associated with the selected pathway through the second distribution facility is different than the type of transport equipment associated with the selected pathway through the first distribution facility.  
However, Ferreira teaches communicating the item attributes of the first item to a centralized item attribute database for storage by: searching local item attribute databases at a plurality of distribution facilities for item records that have been modified, the plurality of distribution facilities including the first distribution facility; inserting item attribute data into a landing table of the centralized item attribute database; updating a master table of the centralized item attribute database with the item attribute data from the landing table; and recording data updating activity in an activity tracking table within the centralized item attribute database; communicating the item attribute data for the first item to a second distribution facility by: pushing the item attribute data stored in the master table for the first item from the centralized item attribute database to an update communicator; automatically retrieving item attribute data including the item attribute data for the first item from the update communicator; automatically determine the second distribution facility is a valid distribution facility for the first item; and automatically and storing the item attribute data for the first item in the local item attribute database at the second distribution facility (abstract, Fig. 2, Paragraphs 26-29, 32-35, and 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bender to include, communicating the item attributes of the first item to a centralized item attribute database for storage by: searching local item attribute databases at a plurality of distribution facilities for item records that have been modified, the plurality of distribution facilities including the first distribution facility; inserting item attribute data into a landing table of the centralized item attribute database; updating a master table of the centralized item attribute database with the item attribute data from the landing table; and recording data updating activity in an activity tracking table within the centralized item attribute database; communicating the item attribute data for the first item to a second distribution facility by: pushing the item attribute data stored in the master table for the first item from the centralized item attribute database to an update communicator; automatically retrieving item attribute data including the item attribute data for the first item from the update communicator; automatically determine the second distribution facility is a valid distribution facility for the first item; and automatically and storing the item attribute data for the first item in the local item attribute database at the second distribution facility, as taught in Ferreira, in order to synchronize items data between a wireless device and a server (Ferreira, abstract).
However, Mattingly teaches the facility attributes of the first distribution facility including a plurality of possible pathways through the first distribution facility, the facility attributes of the first distribution facility also including at least one respective type of transport equipment associated with each of the possible pathways; the first set of routing information including selecting one of the possible pathways through the first distribution facility based on what is available at the first distribution facility and is compatible with the first item, the first set of routing information including the type of transport equipment associated with the selected pathway, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; outputting the first set of routing information to the automated handling system at the first distribution facility to that controls movement of items within the distribution facility to ensure that the first item follows the first set of routing information; the facility attributes of the second distribution facility including a plurality of possible pathways through the second distribution facility, the facility attributes of the second distribution facility also including at least one respective type of transport equipment associated with each of the possible pathways; and the second set of routing information including 9U.S. Patent Application No. 16/687,064 selecting one of the possible pathways through the second distribution facility based on what is available at the second distribution facility and is compatible with the first item, wherein the type of transport equipment associated with the selected pathway through the second distribution facility is different than the type of transport equipment associated with the selected pathway through the first distribution facility ( communicate with the first tote to move the first tote from the first storage location to the second storage location to receive the second type of merchandise. Also, the at least one tote may further include a two-way wireless communications component that is attached to the tote and configured to receive information regarding a first planned automated route for the at least one tote to the first storage location. Additionally, the two-way wireless communications component may be configured to receive information regarding a second planned automated route for the at least one tote to the at least one merchandise handling area. The system 100 may further include a number of routes that the totes 112 may navigate and travel to and from the storage locations 104. So, for example, in FIG. 1, there is illustrated four separate routes that the four totes 112A-D may travel to four different storage locations 104. In one form, it is generally contemplated that some form of unloading apparatus 120 may be used to unload the merchandise item 106 from the storage location 104 to the tote 112A. In other words, an unloading apparatus 120 may be configured to transport merchandise from the storage location 104 to the tote 112A, and the unloading apparatus 120 may be any of various forms. In one form, as shown in FIG. 2, the unloading apparatus 120 may be in the form of an elevator or lifting/lowering mechanism. In another form, the unloading apparatus 120 may be in the form of an autonomous or semi-autonomous mobile robot vehicle and/or robot arm that can move the merchandise item 106 to the tote 112A. In yet another form, the dense storage unit 108 may be comparable in form to a vending machine, and the unloading apparatus 120 may be in the form of one or more slides, chutes, conveyors, lifts, passageways, etc. that can be used, alone or in combination, to define a path from the merchandise item 106 to the tote 112A. As addressed further below, in one form, it is contemplated that navigation through the distribution center may be on planned automated routes along conveyor assemblies (or rails, tracks, or other types of controlled navigation to storage locations and a merchandise handling area). In one form, the control circuit 322 transmits to the two-way wireless communications component 324A-D information regarding at least a planned automated route through the distribution center. By one approach, the information transmitted to the two-way wireless communications component 324A-D constitutes or otherwise represents a planned automated route through the distribution center. Such a route can represent a complete route through the distribution center or only a portion of that route. Such information can identify, for example, one or more conveyor lines by which the tote 312A-D can be moved from one location to another within the distribution center. As a related example, such information can identify a particular conveyor path to be selected by an automated conveyor gate (the latter being a well-known conveyor system component in the prior art). As yet a further example, the foregoing information can include one or more codes or other authorizing instruments or information that can be provided (in response, for example, to a query to the two-way wireless communications component 324A-D) to system elements, such as an automated conveyor gate, to cause the latter to pass the tote 312A-D past the gate or to otherwise control movement of the tote 312A-D via a conveyor belt or belts in the distribution center. Other possibilities, of course, exist in these regards. For example, the aforementioned route information can represent, directly or indirectly, distribution center floors and/or partitioned areas, aisles, columns, shelves, grid coordinates or other indicia of location, elevators, loading docks, doorways, and so forth as desired. Different distribution centers operated by a retailer may be arranged according to different packing plans. The packing plans may be determined based on various factors (alone or in combination), such as merchandise item type, customer information, delivery distance, projected storage time, delivery time, and weather. paragraphs 30-31, 41, 43, 54, 65, and 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bender to include, the facility attributes of the first distribution facility including a plurality of possible pathways through the first distribution facility, the facility attributes of the first distribution facility also including at least one respective type of transport equipment associated with each of the possible pathways; the first set of routing information including selecting one of the possible pathways through the first distribution facility based on what is available at the first distribution facility and is compatible with the first item, the first set of routing information including the type of transport equipment associated with the selected pathway, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; outputting the first set of routing information to the automated handling system at the first distribution facility to that controls movement of items within the distribution facility to ensure that the first item follows the first set of routing information; the facility attributes of the second distribution facility including a plurality of possible pathways through the second distribution facility, the facility attributes of the second distribution facility also including at least one respective type of transport equipment associated with each of the possible pathways; and the second set of routing information including9U.S. Patent Application No. 16/687,064 selecting one of the possible pathways through the second distribution facility based on what is available at the second distribution facility and is compatible with the first item, wherein the type of transport equipment associated with the selected pathway through the second distribution facility is different than the type of transport equipment associated with the selected pathway through the first distribution facility, as taught in Mattingly, in order to use automated totes to retrieve merchandise from assigned storage locations in the packing plan and deliver the merchandise to handling areas in the distribution center (Mattingly, paragraph 4).
With regard to claim 22, Bender discloses the second set of routing information is generated upon receipt of the first item at the second distribution facility and does not require capturing attributes of the first item at the second distribution facility (Fig. 2, Fig. 4, paragraphs 12 and 59-60).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0352000 to Bender et al., U.S. Patent Application Publication No. 2018/0174101 to Mattingly et al., and U.S. Patent Application Publication No. 2020/0372444 to Ferreira et al., and further in view of U.S. Patent No. 8,401,975 to Tian et al.
With regard to claim 16, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose item attribute data is received at the item attribute management system from an automated attribute measurement device.  
However, Tian teaches item attribute data is received at the item attribute management system from an automated attribute measurement device (For example, a product dimension correction system may be configured to recommend measuring one or more items, to automatically cause the item(s) to be measured (e.g., by sending instructions to automated picking and/or dispatching equipment to transport the items to a measurement station), or to place one or more item identifiers on a list of items to be picked and measured by agents in the facility (e.g., a list of items to be measured overnight based on incongruities detected during the day). By measuring the items, either manually or using an automated method (such as a CubiScan.TM. machine), accurate item dimension values may be determined., col. 14, lines 61-col. 15, lines 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, item attribute data is received at the item attribute management system from an automated attribute measurement device, as taught in Tian, in order to ensure that appropriate containers are used and to minimize costs and to protect the item contents (Tian, col. 1, lines 27-30).
With regard to claim 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the item attribute management system further comprises a graphical user interface configured to display fields on a computing device for receiving input of item attribute data.  
However, Tian teaches the item attribute management system further comprises a graphical user interface configured to display fields on a computing device for receiving input of item attribute data (col. 14, lines 14-22, col. 14, lines 61-col. 15, lines 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the item attribute management system further comprises a graphical user interface configured to display fields on a computing device for receiving input of item attribute data, as taught in Tian, in order to ensure that appropriate containers are used and to minimize costs and to protect the item contents (Tian, col. 1, lines 27-30).
Response to Arguments
Applicants' arguments filed on 03/10/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose the facility attributes of the first distribution facility including a plurality of possible pathways through the first distribution facility, the facility attributes of the first distribution facility also including at least one respective type of transport equipment associated with each of the possible pathways; the first set of routing information including selecting one of the possible pathways through the first distribution facility based on what is available at the first distribution facility and is compatible with the first item, the first set of routing information including the type of transport equipment associated with the selected pathway, the transport equipment associated with the selected pathway at the first distribution facility including an automated handling system, the automated handling system including a robot configured to move the first item along a portion of the selected pathway; outputting the first set of routing information to the automated handling system at the first distribution facility to that controls movement of items within the distribution facility to ensure that the first item follows the first set of routing information; the facility attributes of the second distribution facility including a plurality of possible pathways through the second distribution facility, the facility attributes of the second distribution facility also including at least one respective type of transport equipment associated with each of the possible pathways; and the second set of routing information including9U.S. Patent Application No. 16/687,064 selecting one of the possible pathways through the second distribution facility based on what is available at the second distribution facility and is compatible with the first item, wherein the type of transport equipment associated with the selected pathway through the second distribution facility is different than the type of transport equipment associated with the selected pathway through the first distribution facility”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687